Exhibit 10.3

FOURTH AMENDED AND RESTATED ADVISORY AGREEMENT

THIS FOURTH AMENDED AND RESTATED ADVISORY AGREEMENT, is made and executed as of
March 8, 2012, by and among Global Income Trust, Inc., a corporation organized
under the laws of the State of Maryland (the “Company”), Global Income, LP, a
limited partnership organized under the laws of the State of Delaware (the
“Operating Partnership”), and CNL Global Income Advisors, LLC, a limited
liability company organized under the laws of the State of Delaware (the
“Advisor”), and amends and restates in its entirety that certain Third Amended
and Restated Advisory Agreement by and among the aforementioned parties, dated
August 11, 2011.

W I T N E S S E T H

WHEREAS, the Company has filed with the Securities and Exchange Commission a
Registration Statement (No. 333-158478) and amendments thereto on Form S-11
registering 150,000,000 shares of its common stock, par value $0.01 per share
(as defined below), to be offered to the public, and the Company may
subsequently issue Securities (as defined below) other than such shares or
otherwise raise additional capital;

WHEREAS, the Company intends to qualify as a REIT (as defined below), and invest
its funds in investments permitted by the terms of the Prospectus (as defined
below) and Sections 856 through 860 of the Code (as defined below);

WHEREAS, the Company elected REIT status with the filing of its federal tax
return for the tax year ended December 31, 2010;

WHEREAS, the Company is the sole owner of the general partner of the Operating
Partnership and intends to conduct all of its business and make all investments
in Real Property, Real Estate Related Securities, Loans and Permitted
Investments (each as defined below), through the Operating Partnership;

WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the experience, sources of information, advice, assistance and certain
facilities of the Advisor and to have the Advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision, of the Board of Directors (as defined below) of the Company, all as
provided herein; and

WHEREAS, the Advisor undertook to render such services, subject to the
supervision of the Board of Directors, on the terms and conditions set forth in
that certain Advisory Agreement dated April 7, 2009 (the “Initial Agreement”),
as amended and restated thereafter under an Amended and Restated Advisory
Agreement dated January 20, 2010 (the “First Amended and Restated Agreement”),
and as subsequently amended and restated pursuant to a Second Amended and
Restated Advisory Agreement dated August 12, 2010 (the “Second Amended and
Restated Agreement”), and a Third Amended and Restated Advisory Agreement dated
August 11, 2011 (the “Third Amended and Restated Agreement”); and

WHEREAS, the Third Amended and Restated Agreement is being amended and restated
as set forth hereinbelow.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

(1)        Definitions.  As used in this Advisory Agreement (the “Agreement”),
the following terms have the definitions hereinafter indicated:

Acquisition Expenses.   Any and all expenses, exclusive of Acquisition Fees,
incurred by the Company, the Operating Partnership, the Advisor, or any of their
Affiliates in connection with the selection, acquisition, development or
construction of any investment, including any Real Property, Real Estate Related
Securities, Loans or Permitted Investments, whether or not acquired, including,
without limitation, legal fees and expenses, travel and communications expenses,
costs of appraisals, nonrefundable option payments on property not acquired,
accounting fees and expenses, title insurance premiums, and the costs of
performing due diligence.

Acquisition Fees.  Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any Person, to any other Person (including any fees or
commissions paid by or to any Affiliate of the Company, the Operating



--------------------------------------------------------------------------------

Partnership or the Advisor) in connection with the selection, evaluation,
structure, purchase, development or construction of Real Property or with making
or investing in Loans, Real Estate Related Securities or Permitted Investments,
including real estate commissions, selection fees, Investment Services Fees,
Development Fees, Construction Fees, nonrecurring management fees, loan fees,
points or any other fees of a similar nature. Excluded shall be Development Fees
and Construction Fees paid to any Person not affiliated with the Advisor in
connection with the actual development and construction of a project.

Advisor.  CNL Global Income Advisors, LLC, a limited liability company organized
under the laws of the State of Delaware, or any successor advisor to the Company
and the Operating Partnership. Notwithstanding the foregoing, a Person hired or
retained by CNL Global Income Advisors, LLC to perform property management and
related services for the Company or the Operating Partnership that is not hired
or retained to perform substantially all of the functions of CNL Global Income
Advisors, LLC with respect to the Company or the Operating Partnership as a
whole shall not be deemed to be an Advisor.

Affiliate or Affiliated.  With respect to any Person, (a) any Person directly or
indirectly owning, controlling, or holding, with the power to vote, ten percent
(10%) or more of the outstanding voting securities of such other Person; (b) any
Person ten percent (10%) or more of whose outstanding voting securities are
directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (c) any Person directly or indirectly controlling, controlled
by or under common control with such other Person; (d) any executive officer,
director, trustee or general partner of such other Person; or (e) any legal
entity for which such Person acts as an executive officer, director, trustee or
general partner.

Articles of Incorporation.  The Articles of Incorporation of the Company, as
amended or restated from time to time.

Asset.  Any Real Property, Real Estate Related Security, Loan, Permitted
Investment or other investment (other than investments in bank accounts or money
market funds) owned by the Company, directly or indirectly through one or more
of its Joint Ventures or Subsidiaries, and any other investment made by the
Company, directly or indirectly through one or more of its Joint Ventures or
Subsidiaries.

Asset Management Fee.    Asset Management Fee shall have the meaning set forth
in Section 9(a) of this Agreement.

Average Invested Assets. For a specified period, the average of the aggregate
book value of the Assets before deducting depreciation, bad debts or other
non-cash reserves computed by taking the average of such values at the end of
each month during such period.

Board of Directors, Board or Directors.  The persons holding such office, as of
any particular time, under the Articles of Incorporation of the Company, whether
they be the Directors named therein or additional or successor Directors.

Bylaws. The bylaws of the Company, as the same are in effect and may be amended
from time to time.

Cause.  With respect to the termination of this Agreement, (a) fraud, criminal
conduct, willful misconduct or willful or negligent breach of fiduciary duty by
the Advisor; or (b) a material breach of this Agreement of any nature whatsoever
by the Advisor, which breach is not cured within 30 days of notice given to the
Advisor specifying the nature of the alleged breach.

Code.  The Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

Common Shares.  The common stock, par value $0.01 per share, of the Company that
may be issued from time to time in accordance with the terms of the Articles of
Incorporation and applicable law.

Company. Company shall have the meaning set forth in the preamble of this
Agreement.

 

-2-



--------------------------------------------------------------------------------

Company Property. Any and all property, real, personal or otherwise, tangible or
intangible, which is transferred or conveyed to the Company, the Operating
Partnership, any Subsidiary or any Joint Venture of any of the foregoing
(including all rents, income, profits and gains therefrom), and which is owned
or held by, or for the account of, the Company, the Operating Partnership, any
Subsidiary or any Joint Venture of any of the foregoing.

Construction Fee.  A fee or other remuneration for acting as general contractor
and/or construction manager to construct improvements, supervise and coordinate
projects or to provide major repairs or rehabilitations on a property.

Competitive Real Estate Commission. A real estate or brokerage commission for
the purchase or sale of property which is reasonable, customary, and competitive
in light of the size, type, and location of the property.

Contract Purchase Price.  The amount actually paid in respect of the purchase of
a Real Property, and the amount budgeted in respect of the development,
construction or improvement of a Real Property, the amount of funds advanced
with respect to a Loan or the amount actually paid in respect to the purchase of
other Real Estate Related Securities or Permitted Investments, in each case
exclusive of Acquisition Fees and Acquisition Expenses.

Development Fee.  The fee for the packaging of a Company Property, including
negotiating and approving plans and assisting in obtaining zoning and necessary
variances and financing for a specific Company Property to be developed or under
development, either initially or at a later date.

Director. A member of the Board of Directors of the Company.

Disposition Fee. The fee payable to the Advisor under Section 9(c).

Distributions.  Any distributions of money or other property, which includes
Equity Shares, by the Company to owners of Equity Shares, including
distributions that may constitute a return of capital for federal income tax
purposes.

Distribution Reinvestment Plan.  Any reinvestment plan adopted from time to time
by the Company pursuant to which the Company’s stockholders may elect to have
the full amount of their cash distributions reinvested in additional Common
Shares.

Equity Shares.   Transferable shares of beneficial interest of the Company of
any class or series, including Common Shares or Preferred Shares. The use of the
term “Equity Shares” or any term defined by reference to the term “Equity
Shares” shall refer to the particular class or series of capital stock of the
Company which is appropriate under the context.

Excess Amount.   Excess Amount shall have the meaning set forth in Section 12 of
this Agreement.

Excess Shares. Equity Shares that have been designated as “Excess Shares”
pursuant to the Company’s Articles of Incorporation.

Expense Year. Expense Year shall have the meaning set forth in Section 12 of
this Agreement.

Financing Coordination Fee. Financing Coordination Fee shall have the meaning
set forth in Section 9(g) of this Agreement.

FINRA.  The Financial Industry Regulatory Authority.

GAAP.  Generally accepted accounting principles as in effect in the United
States of America from time to time or such other accounting basis mandated by
the U.S. Securities and Exchange Commission.

Good Reason.  With respect to the termination of this Agreement, (a) in
connection with a merger, reorganization, business combination, share exchange,
acquisition by any Person or related group of Persons of beneficial ownership of
all or substantially all of the Equity Shares in one or more related
transactions (pursuant to which any such transaction the Stockholders receive
cash, Listed or non-Listed equity Securities for their Equity Shares, or
combination thereof), sale of substantially all of the assets, or other similar
transaction involving the Company or the Operating Partnership; (b) any failure
to obtain a satisfactory agreement from any successor to the

 

-3-



--------------------------------------------------------------------------------

Company and/or the Operating Partnership to assume and agree to perform the
Company’s and/or the Operating Partnership’s obligations under this Agreement,
whether or not a majority of the Directors then in office are replaced or
removed; or (c) any material breach of this Agreement of any nature whatsoever
by the Company and/or the Operating Partnership, which breach is not cured
within 30 days of notice given to the Company and/or the Operating Partnership
specifying the nature of the alleged breach.

Gross Proceeds.  The purchase price of all Equity Shares sold for the account of
the Company through all Offerings, without deduction for Organizational and
Offering Expenses or volume or other discounts. For the purpose of computing
Gross Proceeds, the purchase price of any Equity Share for which reduced or no
Selling Commissions or Marketing Support Fees are paid to the Managing Dealer or
a Participating Broker shall be deemed to be the full amount of the Offering
price per Equity Share pursuant to the Prospectus for such Offering, with the
exception of Equity Shares purchased pursuant to the Company’s Distribution
Reinvestment Plan, which will be factored into the calculation using their
actual purchase price.

Incentive Fees.   The Subordinated Share of Net Sales Proceeds, the Subordinated
Incentive Fee and the Performance Fee.

Independent Director.  Independent Director shall have the meaning set forth in
the Articles of Incorporation.

Initial Public Offering. The Company’s first public offering of Equity Shares
pursuant to an effective registration statement filed under the Securities Act
of 1933, as amended.

Invested Capital.   The amount calculated by multiplying the total number of
Common Shares issued and outstanding by the Offering price per share, without
deduction for volume or other discounts or Organizational and Offering Expenses
(which price per Common Share, in the case of Common Shares purchased pursuant
to the Distribution Reinvestment Plan, shall be deemed to be the actual purchase
price), reduced by the amount paid to redeem Common Shares pursuant to the
Company’s redemption plan.

Investment Services Fee.  Investment Services Fee shall have the meaning set
forth in Section 9(b)(i) of this Agreement.

Joint Ventures.    Those joint venture or partnership arrangements in which the
Company, the Operating Partnership or any of its Subsidiaries is a co-venturer
or partner and which are established to acquire Real Properties, Real Estate
Related Securities, Loans or Permitted Investments.

Liquidity Event.  A Listing or any merger, reorganization, business combination,
share exchange, acquisition by any Person or related group of Persons of
beneficial ownership of all or substantially all of the Equity Shares in one or
more related transactions, or other similar transaction involving the Company or
the Operating Partnership pursuant to which the Stockholders receive for their
Equity Shares, as full or partial consideration, cash, Listed or non-Listed
equity Securities or combination thereof.

Listing or Listed.  The listing of the Common Shares of the Company (or any
successor thereof) on a national securities exchange or the receipt by the
Company’s Stockholders of securities that are approved for trading on a national
securities exchange in exchange for the Company’s Common Shares. With regard to
the Company’s Common Shares, upon commencement of trading of the Common Shares
of the Company on a national securities exchange, the Company’s Common Shares
shall be deemed “Listed”.

Loans.  Mortgage Loans and other types of debt financing provided by or held by
the Company from time to time.

Managing Dealer.  CNL Securities Corp., an Affiliate of the Advisor, or such
other Person or entity selected by the Board of Directors to act as the managing
dealer for an Offering. CNL Securities Corp. is a member of FINRA.

Market Value.   The value of the Company measured in connection with an
applicable Liquidity Event determined as follows (i) in the case of the Listing
of the Common Shares of the Company on a national securities exchange, by taking
the average closing price or average of bid and asked price thereof, as the case
may be, over a period of 30 days during which the Common Shares are traded, with
such period beginning 180 days after Listing of the

 

-4-



--------------------------------------------------------------------------------

Company’s Common Shares, (ii) in the case of the receipt by Stockholders of
securities of another entity that are approved for trading on a national
securities exchange in connection with the consummation of such Liquidity Event,
by taking the average closing price or average of bid and asked price thereof,
as the case may be, over a period of 30 days during which such securities are
traded, with such period beginning 180 days after the commencement of trading of
such securities or (iii) in the case of the receipt by Stockholders of
securities of another entity that are trading on a national securities exchange
prior to the consummation of the Liquidity Event, by taking the average closing
price or average of bid and asked price thereof, as the case may be, over a
period of 30 days ending on the effective date of the Liquidity Event. Any cash
consideration received by the Stockholders in connection with any Liquidity
Event shall be added to the Market Value determined in accordance with clause
(i), (ii) or (iii). In the event that the Stockholders receive non-Listed equity
Securities as full or partial consideration with respect to any Liquidity Event,
no value shall be attributed to such non-Listed equity Securities and the Market
Value in any such Liquidity Event shall be solely with respect to Listed
securities and/or cash received in such Liquidity Event, if any, as determined
above.

Marketing Support Fee.  The fees payable to the Managing Dealer in connection
with the sale of Equity Shares for marketing support.

Mortgage Loans.  In connection with mortgage financing provided by or held by
the Company, notes or other evidences of indebtedness or obligations that are
secured or collateralized by Real Property owned by the borrowers.

NASAA REIT Guidelines.  The Statement of Policy Regarding Real Estate Investment
Trusts adopted by the North American Securities Administrators Association on
May 7, 2007.

Net Income.  For any period, the Company’s total revenues determined in
accordance with GAAP applicable to such period, less the total expenses
determined in accordance with GAAP applicable to such period other than
additions to reserves for depreciation, bad debts or other similar non-cash
reserves and Acquisition Expenses and Acquisition Fees to the extent not
capitalized, excluding any gain from the sale of Assets.

Net Sales Proceeds.  In the case of a transaction described in clause (a) of the
definition of Sale, the proceeds of any such transaction less the amount of all
selling expenses incurred by or on behalf of the Company or the Operating
Partnership, including all real estate commissions, closing costs and legal fees
and expenses. In the case of a transaction described in clause (b) of such
definition, Net Sales Proceeds means the proceeds of any such transaction less
the amount of selling expenses incurred by or on behalf of the Company or the
Operating Partnership, including any legal fees and expenses and other selling
expenses incurred in connection with such transaction. In the case of a
transaction described in clause (c) of such definition, Net Sales Proceeds means
the Company’s or Operating Partnership’s pro rata share of the proceeds of any
such transaction received by the Joint Venture, less the amount of any selling
expenses incurred by or on behalf of the Joint Venture, less the amount of any
selling expenses, including legal fees and expenses, incurred by or on behalf of
the Company or the Operating Partnership. In the case of a transaction or series
of transactions described in clause (d) of the definition of Sale, Net Sales
Proceeds means the proceeds of any such transaction (including the aggregate of
all payments under a Mortgage on or in satisfaction thereof other than regularly
scheduled interest payments) less the amount of selling expenses incurred by or
on behalf of the Company, Operating Partnership or any Joint Venture, including
all commissions, closing costs and legal fees and expenses. In the case of a
transaction described in clause (e) of such definition, Net Sales Proceeds means
the proceeds of any such transaction received by the Company or the Operating
Partnership less the amount of selling expenses incurred in connection with such
transaction. With respect to each of the transactions or series of transactions
described above in this definition, Net Sales Proceeds means the proceeds of
such transaction or series of transactions less the amount of any real estate
commissions, closing costs, and legal fees and expenses and other selling
expenses incurred by or allocated to the Company, the Operating Partnership or
any Joint Venture in connection with such transaction or series of transactions.
Net Sales Proceeds shall also include any amounts that the Company determines,
in its discretion, to be economically equivalent to proceeds of a Sale. The
repayment of debt shall be deducted from the proceeds of a transaction for the
purpose of calculating Net Sales Proceeds.

Offering.  A public offering of Equity Shares pursuant to a Prospectus.

Operating Partnership.  Operating Partnership shall have the meaning set forth
in the preamble of this Agreement.

 

-5-



--------------------------------------------------------------------------------

Operating Partnership Agreement.  The Amended and Restated Limited Partnership
Agreement of the Operating Partnership between CNL Global Income GP, LLC, a
Delaware limited liability company, and the Company, as may be amended from time
to time.

OP Unit.  A unit of limited partnership interest in the Operating Partnership.

Organizational and Offering Expenses.  Any and all costs and expenses, including
Selling Commissions and the Marketing Support Fee incurred by the Company or any
of its Affiliates in connection with the formation, qualification and
registration of the Company and the marketing and distribution of Equity Shares
in an Offering, including, without limitation, the following: legal, accounting
and escrow fees; due diligence expenses; printing, amending, supplementing,
mailing and distributing costs; personnel costs associated with processing
investor subscriptions and the preparation and dissemination of organizational
and offering documents and sales materials; telecopy and telephone costs;
charges of transfer agents, registrars, trustees, depositories and experts; and
fees, expenses and taxes related to the filing, registration and qualification
of the Equity Shares under federal and state laws.

Ownership Limit.  At any time at which the Company is required to meet the
requirements of Section 856(a) of the Code in order to qualify as a REIT, with
respect to each class or series of Equity Shares, 9.8% (by vote or value) of the
outstanding shares of such Equity Shares.

Participating Broker.   A broker-dealer who is a member of FINRA or who is
exempt from broker-dealer registration, and who, in either case, has executed a
participating broker or other agreement with the Managing Dealer to sell Equity
Shares.

Performance Fee. The fee payable to the Advisor under Section 18(b).

Permitted Investments.  All investments that are permitted to be made by a REIT
under the Code.

Person.  An individual, corporation, partnership, trust, joint venture, limited
liability company or other entity or association.

Preferred Shares.  Any class or series of preferred stock, par value $0.01 per
share, of the Company that may be issued from time to time in accordance with
the terms of the Articles of Incorporation and applicable law.

Priority Return.  As of any date, an aggregate amount equal to an 6% cumulative,
non-compounded, annual return on Invested Capital, prorated for any partial
year. For purposes of calculating the Priority Return for any calendar year or
portion thereof, the Company will use the daily weighted average amount of
Invested Capital for such period.

Prospectus.  The most recent final prospectus of the Company relating to the
Common Shares as filed with the Securities and Exchange Commission pursuant to
Rule 424(b) under the Securities Act of 1933, as amended.

Real Estate Asset Value.  The value of Real Properties wholly owned by the
Company, the Operating Partnership and/or any of their respective Subsidiaries,
determined on the basis of cost (before non-cash reserves and depreciation),
plus, in the case of Real Properties owned by any Joint Venture or partnership
in which the Company, the Operating Partnership and/or any of their Subsidiaries
is the co-venturer or partner, the Company’s, Operating Partnership’s or such
Subsidiary’s, as applicable, proportionate share of the value of such Real
Properties determined on the basis of cost (before non-cash reserves and
depreciation); provided, however, that during periods in which the Board is
determining on a regular basis the current value of the Company’s net assets for
purposes of enabling fiduciaries of employee benefit plan stockholders to comply
with applicable Department of Labor reporting requirements, the “Real Estate
Asset Value” shall be equal to the greater of (i) the amount determined pursuant
to the foregoing or (ii) the most recent aggregate valuation of the Real
Properties established by the most recent independent valuation reports (before
non-cash reserves and depreciation). For the purpose of the foregoing, the cost
basis of a Real Property shall include the original contract price thereof plus
any capital improvements made thereto, exclusive of Acquisition Fees and
Acquisition Expenses.

Real Estate Related Securities.  The real estate related securities investments,
or such investments the Board of Directors and the Advisor mutually designate as
Real Estate Related Securities to the extent such investments could be
classified as either Real Estate Related Securities or Real Property, which are
owned from time to time by the Company, the Operating Partnership, Subsidiaries
or Joint Ventures.

 

-6-



--------------------------------------------------------------------------------

Real Property.  (a) Land, including the buildings located thereon, (b) land only
and/or (c) the buildings only, which are owned from time to time by the Company
or the Operating Partnership, either directly or through Subsidiaries, joint
venture arrangements or other partnerships, or (d) such investments the Board of
Directors and the Advisor mutually designate as Real Property to the extent such
investments could be classified as either Real Property or Real Estate Related
Securities. Properties sold by the Company, the Operating Partnership or any of
their Subsidiaries to tenancy-in-common investors shall be deemed Real Property
for the purposes of this definition so long as (x) such properties are being
leased by the Company, the Operating Partnership or any of their Subsidiaries
from the tenancy-in-common investors, and (y) such properties are reflected as
assets of the Company in accordance with GAAP.

REIT.  A “real estate investment trust” as defined pursuant to sections 856
through 860 of the Code.

Sale or Sales.    Any transaction or series of transactions whereby (a) the
Company or the Operating Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Real Property or portion thereof, and
including any event with respect to any Real Property which gives rise to a
significant amount of insurance proceeds or condemnation awards; (b) the Company
or the Operating Partnership directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of all or substantially all of the interest of the
Company or the Operating Partnership in any Joint Venture in which it is a
co-venturer or partner; (c) any Joint Venture directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys, or relinquishes its ownership of any Real Property or portion thereof,
including any event with respect to any Real Property which gives rise to
insurance claims or condemnation awards; (d) the Company or the Operating
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, conveys or relinquishes its interest in any
mortgage or portion thereof (including with respect to any mortgage, all
payments thereunder or in satisfaction thereof other than regularly scheduled
interest payments) of amounts owed pursuant to such mortgage and any event which
gives rise to a significant amount of insurance proceeds or similar awards; or
(e) the Company, the Operating Partnership or any Joint Venture directly or
indirectly (except as described in other subsections of this definition) sells,
grants, transfers, conveys, or relinquishes its ownership of any other asset not
previously described in this definition or any portion thereof.

Securities.  Any Equity Shares, any other stock, shares or other evidences of
equity or beneficial or other interests, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in, temporary or interim certificates for, receipts for, guarantees of, or
warrants, options or rights to subscribe to, purchase or acquire, any of the
foregoing, if and only if any such item is treated as a “security” under the
Securities Exchange Act of 1934 or applicable state securities laws.

Selling Commissions.  Any and all commissions payable to underwriters, managing
dealers, or other broker-dealers in connection with the sale of Equity Shares
through Offerings, including, without limitation, selling commissions payable to
the Managing Dealer.

Stockholders. The registered holders of the Company’s Equity Shares.

Subordinated Incentive Fee.  The fee payable to the Advisor under Section 9(e).

Subordinated Share of Net Sales Proceeds.  The fee payable to the Advisor under
Section 9(d).

Subsidiary.  Any corporation, limited liability company, partnership, business
trust or other entity of which the Company, directly or indirectly, owns or
controls at least fifty percent (50%) of the voting securities or economic
interests.

Termination Date. The date of termination of this Agreement.

Termination Event. The termination or non-renewal of this Agreement (a) by the
Advisor for Good Reason or (b) by the Company and the Operating Partnership
other than for Cause.

Total Operating Expenses.  All costs and expenses paid or incurred by the
Company, as determined under GAAP, that relate in any way to the operation of
the Company or to corporate business, including Asset Management Fees and other
fees paid to the Advisor, but excluding (a) the expenses of raising capital such
as Organizational and

 

-7-



--------------------------------------------------------------------------------

Offering Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration, and other fees, printing and other such expenses and tax incurred
in connection with the issuance, distribution, transfer, registration and
Listing of Equity Shares, (b) interest payments, (c) taxes, (d) non-cash
expenditures such as depreciation, amortization and bad debt reserves, (e) the
Performance Fee, the Subordinated Incentive Fee, the Subordinated Share of Net
Sales Proceeds and any other incentive fees paid in compliance with the NASAA
REIT Guidelines, (f) Acquisition Fees and Acquisition Expenses, (g) real estate
commissions on the Sale of Real Property, (h) Disposition Fees (however, any
Disposition Fee paid to an Affiliate or related party of the Advisor in
connection with the disposition of Securities as provided in Section 9(c) shall
not be so excluded), (i) property management fees and leasing commissions or
other amounts incurred pursuant to property management agreements, (j) property
or investment direct operating expenses, and (k) other fees and expenses
connected with the acquisition, disposition, management and ownership of real
estate interests, mortgage loans or other property (including the costs of
foreclosure, insurance premiums, legal services, maintenance, repair, and
improvement of property). The definition of Total Operating Expenses set forth
above is intended to encompass only those expenses which are required to be
treated as Total Operating Expenses under the NASAA REIT Guidelines. As a
result, and notwithstanding the definition set forth above, any expense of the
Company which is not part of Total Operating Expenses under the NASAA REIT
Guidelines shall not be treated as part of Total Operating Expenses for purposes
hereof.

2%/25% Guidelines.  The requirement pursuant to the NASAA REIT Guidelines that,
in any 12-month period, Total Operating Expenses shall not exceed the greater of
2% of the Company’s Average Invested Assets during such 12-month period or 25%
of the Company’s Net Income over the same 12-month period.

(2)        Appointment.  The Company and the Operating Partnership hereby
appoint the Advisor to serve as their advisor on the terms and conditions set
forth in this Agreement, and the Advisor hereby accepts such appointment.

(3)        Duties of the Advisor.  The Advisor undertakes to use its
commercially reasonable efforts to present to the Company and the Operating
Partnership potential investment opportunities and to provide a continuing and
suitable investment program consistent with the investment objectives and
policies of the Company as determined and adopted from time to time by the
Directors. In performance of this undertaking, subject to the supervision of the
Directors and consistent with the provisions of the Prospectus, Articles of
Incorporation and Bylaws of the Company, and the Operating Partnership
Agreement, the Advisor shall, either directly or by engaging any such Person,
including an Affiliate, that it deems qualified:

3.1        General Advisory Services.  Provide global financial and economic
advice relating to the Company’s and Operating Partnership’s day-to-day business
as set forth below with respect to the overall portfolio of investments:

(a)        serve as the Company’s and the Operating Partnership’s investment and
financial advisor and provide research and economic and statistical data in
connection with the Company’s and the Operating Partnership’s Assets and
investment policies;

(b)        provide the daily management of the Company and the Operating
Partnership and perform and supervise the various administrative functions
reasonably necessary for the management of the Company and the Operating
Partnership;

(c)        investigate, select, and, on behalf of the Company and the Operating
Partnership, engage and conduct business with such Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including but
not limited to consultants, accountants, correspondents, lenders, technical
advisors, attorneys, brokers, underwriters, corporate fiduciaries, escrow
agents, depositaries, custodians, agents for collection, insurers, insurance
agents, banks, builders, developers, property owners, real estate management
companies, real estate operating companies, securities investment advisors,
mortgagors, and any and all agents for any of the foregoing, including
Affiliates of the Advisor, and Persons acting in any other capacity deemed by
the Advisor necessary or desirable for the performance of any of the foregoing
services, including but not limited to entering into contracts in the name of
the Company and the Operating Partnership with any of the foregoing;

(d)        consult with the officers and Directors of the Company and assist the
Directors in the formulation and implementation of the Company’s and the
Operating Partnership’s financial policies, and, as necessary, furnish the
Directors with advice and recommendations with respect to the making of
investments consistent with the investment objectives and policies of the
Company and in connection with any borrowings proposed to be undertaken by the
Company and/or the Operating Partnership;

 

-8-



--------------------------------------------------------------------------------

(e)        subject to the provisions of Sections 3(g) and 4 hereof: (i) provide
financial and economic advice in connection with locating, analyzing and
selecting potential investments; (ii) provide advice regarding structuring
transactions and negotiating the terms and conditions of transactions pursuant
to which investments will be made; (iii) with respect to investments other than
investments in Real Properties (which is addressed under Section 3.2 hereof),
make such investments on behalf of the Company and the Operating Partnership in
compliance with the investment objectives and policies of the Company; and
(iv) arrange for financing and refinancing and make other changes in the asset
or capital structure of, and dispose of, reinvest the proceeds from the sale of,
or otherwise deal with, investments;

(f)        upon request, provide the Directors with periodic reports regarding
prospective investments as investigated under Section 3.1(e) hereof;

(g)        obtain the prior approval of the Board, any particular Directors
specified by the Board or any committee of the Board, as the case may be, for
any and all investments in and dispositions of Real Properties;

(h)        make investments in and dispositions of Real Estate Related
Securities, Loans and Permitted Investments within the discretionary limits and
authority as granted by the Board;

(i)         negotiate on behalf of the Company and the Operating Partnership
with banks or lenders for loans to be made to the Company and the Operating
Partnership, and negotiate on behalf of the Company and the Operating
Partnership with investment banking firms and broker-dealers or negotiate
private sales of Equity Shares and Securities or obtain loans for the Company
and the Operating Partnership, but in no event in such a way so that the Advisor
shall be acting as broker-dealer or underwriter; and provided, further, that any
fees and costs payable to third parties incurred by the Advisor in connection
with the foregoing shall be the responsibility of the Company or the Operating
Partnership;

(j)         obtain reports (which may, but are not required to, be prepared by
the Advisor or its Affiliates), where appropriate, concerning the value of
investments or contemplated investments of the Company and/or the Operating
Partnership in Real Properties, Real Estate Related Securities, Loans and
Permitted Investments;

(k)        from time to time, or at any time reasonably requested by the
Directors, make reports to the Directors of its performance of services to the
Company and the Operating Partnership under this Agreement;

(l)         provide the Company and the Operating Partnership with all necessary
cash management services;

(m)       do all things necessary to assure its ability to render the services
described in this Agreement;

(n)        deliver to or maintain on behalf of the Company copies of all
appraisals obtained in connection with the investments in and valuations of Real
Properties, Real Estate Related Securities, Loans and Permitted Investments as
may be required to be obtained by the Board;

(o)        provide advice to the Company and the Operating Partnership with
respect to effecting any private placement of OP Units, tenancy-in-common or
other interests in Real Properties as may be approved by the Board;

(p)        make necessary regulatory filings, including filing tax returns on
behalf of the Company and the Operating Partnership;

(q)        prepare or oversee third parties in preparing all financial reports,
statements or analysis required by regulatory authorities or the Board;

(r)         provide investor relations services to the Company;

(s)         provide Sarbanes-Oxley compliance for the Company, the Operating
Partnership and their respective subsidiaries;

 

-9-



--------------------------------------------------------------------------------

(t)        provide tax compliance for the Company, the Operating Partnership and
their respective subsidiaries;

(u)        provide foreign currency management (including foreign currency
hedging);

(v)        notify the Board of all proposed transactions not otherwise described
above, the value of which exceeds an amount which may be designated by the Board
from time to time, before they are completed; and.

3.2        Real Property Related Services.  Provide the following additional
services to the Company and the Operating Partnership related to Real Property:

(a)        make investments in Real Property on behalf of the Company and the
Operating Partnership in compliance with the investment objectives and policies
of the Company;

(b)        enter into leases and service contracts for Real Property and, to the
extent necessary, perform all other operational functions for the maintenance
and administration of such Real Property; and

(c)        upon request, provide the Directors with (or cause to be provided to
the Directors in the case of prospective investments in non-U.S. Real
Properties) periodic reports regarding prospective investments in Real
Properties as investigated under Section 3.1(e) hereof.

Notwithstanding the foregoing, the Advisor may delegate any of the foregoing
duties to any Person, including an Affiliate, so long as the Advisor remains
responsible for the performance of the duties set forth in this Section 3.

(4)    Authority of the Advisor.

(a)        Pursuant to the terms of this Agreement (including the restrictions
included in this Section 4 and in Section 7), and subject to the continuing and
exclusive authority of the Directors over the management of the Company, the
Board hereby delegates to the Advisor the authority to take those actions set
forth in Section 3.

(b)        Notwithstanding the foregoing, any investment in a Real Property,
Real Estate Related Security, Loan or Permitted Investment, including any
acquisition or disposition of Real Property by the Company or the Operating
Partnership (including any financing of such acquisition), will require the
prior approval of the Directors, any particular Directors specified by the Board
or any committee of the Board, or otherwise come within the authority delegated
by the Board to the Advisor, as the case may be.

(c)        If a transaction requires approval by the Independent Directors, the
Advisor will deliver to the Independent Directors all documents and other
information required by them to properly evaluate the proposed transaction.

The prior approval of a majority of the Independent Directors not otherwise
interested in the transaction and a majority of the Directors not otherwise
interested in the transaction will be required for each transaction to which the
Advisor or its Affiliates is a party.

The Directors may, at any time upon the giving of notice to the Advisor, modify
or revoke the authority set forth in this Section 4. If and to the extent the
Directors so modify or revoke the authority contained herein, the Advisor shall
henceforth submit to the Directors for prior approval such proposed transactions
involving investments in Real Properties, Real Estate Related Securities, Loans
or Permitted Investments as thereafter require prior approval, provided,
however, that such modification or revocation shall be effective upon receipt by
the Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company prior to the date of receipt by the Advisor of
such notification.

(5)    Bank Accounts.  The Advisor may establish and maintain one or more bank
accounts in the name of the Company and the Operating Partnership and may
collect and deposit into any such account or accounts, and disburse from any
such account or accounts, any money on behalf of the Company and/or the
Operating Partnership, under such terms and conditions as the Directors may
approve, provided that no funds shall be commingled with the funds of the
Advisor. The Advisor shall from time to time render appropriate accountings of
such collections and payments to the Directors and to the auditors of the
Company. Notwithstanding the foregoing, the Advisor may delegate its duties
under this Section 5 to any Person, including an Affiliate, so long as the
Advisor remains responsible for the performance of its duties under this
Section 5.

 

-10-



--------------------------------------------------------------------------------

(6)        Records; Access.  The Advisor shall maintain appropriate records of
all its activities (or delegated activities) hereunder and make such records
available for inspection by the Directors and by counsel, auditors and
authorized agents of the Company and the Operating Partnership, at any time and
from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Company and the
Operating Partnership as necessary to perform its duties pursuant to this
Agreement.

(7)        Limitations on Activities.  Anything else in this Agreement to the
contrary notwithstanding, the Advisor shall refrain from taking any action
which, in its sole judgment made in good faith, would (a) adversely affect the
status of the Company as a REIT; (b) subject the Company to regulation under the
Investment Company Act of 1940, as amended; or (c) violate any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Company, its Securities, or otherwise not be permitted by
the Articles of Incorporation or Bylaws of the Company, except if such action
shall be ordered by the Directors, in which case the Advisor shall notify
promptly the Directors of the Advisor’s judgment of the potential impact of such
action and shall refrain from taking such action until it receives further
clarification or instructions from the Directors. In such event the Advisor
shall have no liability for acting in accordance with the specific instructions
of the Directors so given. Notwithstanding the foregoing, neither the Advisor
nor any subadvisor, nor any of their respective directors, officers, employees,
agents, members, stockholders or other Affiliates shall be liable to the
Company, the Directors or Stockholders for any act or omission by the Advisor or
any subadvisor, or any of their respective directors, officers, employees,
agents, members, stockholders or other Affiliates taken or omitted to be taken
in the performance of their duties under this Agreement, except as provided in
Section 20 of this Agreement, and such parties shall be intended third party
beneficiaries of this Section.

(8)        Relationship with Directors.  Subject to Section 7 of this Agreement
and to restrictions advisable with respect to the qualification of the Company
as a REIT, directors, officers and employees of the Advisor or an Affiliate of
the Advisor or any corporate parents of an Affiliate may serve as a Director and
as officers of the Company, except that no director, officer or employee of the
Advisor or its Affiliates who also is a Director or officer of the Company shall
receive any compensation from the Company for serving as a Director or officer
other than reasonable reimbursement for travel and related expenses incurred in
attending meetings of the Directors and no such Director shall be deemed an
Independent Director for purposes of satisfying the Director independence
requirement set forth in the Articles of Incorporation.

(9)        Fees.

(a)        Asset Management Fee.  The Company or the Operating Partnership shall
pay to the Advisor as compensation for the advisory services rendered to the
Company and the Operating Partnership under Section 3 above a monthly fee of an
amount equal to 0.08334% of the sum of the Company’s and the Operating
Partnership’s respective Real Estate Asset Value (without duplication), plus the
outstanding principal amount of any Loans made, plus the amount invested in
Permitted Investments (excluding Real Estate Related Securities and other
Securities), and a monthly fee of an amount equal to 0.1042% on the book value
of Real Estate Related Securities and other Securities, in each case as of the
end of the preceding month (the “Asset Management Fee”). The Asset Management
Fee shall be payable monthly on the first business day following the last day of
such month. The Asset Management Fee shall not exceed fees which are competitive
for similar services in the same geographic area, and may or may not be taken,
in whole or in part as to any year, in the sole discretion of the Advisor. All
or any portion of the Asset Management Fee not taken as to any fiscal year shall
be deferred without interest and may be taken in such other fiscal year as the
Advisor shall determine.

(b)        Acquisition Fees.

(i)        Investment Services Fee.  The Advisor shall receive as compensation
for services rendered in connection with the

 (aa)        selection, evaluation, structure and purchase of Real Properties,
or

 (bb)        the making or acquisition of Loans or Permitted Investments that
are not Real Properties or Securities,

 

-11-



--------------------------------------------------------------------------------

a fee (the “Investment Services Fee”) in the amount of (A) with respect to each
(W) Real Property acquired directly by the Company or the Operating Partnership,
1.85% of the Contract Purchase Price of such asset, or (X) Loan or Permitted
Investment that is not Real Property or a Security acquired or made directly by
the Company or the Operating Partnership, 1.85% of the amount invested, and
(B) with respect to each (Y) Real Property acquired indirectly by the Company or
the Operating Partnership through one or more of its Affiliates or Joint
Ventures, 1.85% of the Contract Purchase Price of such asset multiplied by the
Company’s or the Operating Partnership’s percentage equity interest in such
Affiliates or Joint Ventures, or (Z) Loan or Permitted Investment that is not
Real Property or a Security acquired or made indirectly by the Company or the
Operating Partnership through one or more of its Affiliates or Joint Ventures,
1.85% of the amount of the investment, multiplied by the Company’s or the
Operating Partnership’s percentage equity interest in such Affiliates or Joint
Ventures. Such fees shall be paid to the Advisor as the Company or the Operating
Partnership closes on the acquisition of such Asset. Notwithstanding the
foregoing, no Investment Services Fee shall be paid to the Advisor in connection
with the purchase by the Company or the Operating Partnership of Real Estate
Related Securities that are Securities, Permitted Investments that are
Securities or Loans that are Securities. In the case of a development or
construction project, upon completion of the project, the Advisor shall
determine the actual amounts paid. To the extent the amounts actually paid vary
from the budgeted amounts on which the Investment Services Fee was initially
based, the Advisor will pay or invoice the Company for 1.85% of the budget
variance such that the Investment Services Fee is ultimately 1.85% of amounts
expended on such development or construction project. To the extent the
Investment Services Fee is paid in connection with the selection, evaluation,
structure and purchase of one or more Real Properties as specified in
Section 9(b)(i)(aa) hereof, the parties agree and understand that such fee is
consideration for assistance in the global process of selecting and evaluating a
range of potential Real Property investments and is not consideration directly
relating to the asset ultimately acquired.

(ii)         Other Fees.  The Company or the Operating Partnership may pay the
Advisor or its Affiliates fees that are usual and customary for comparable
services in connection with the financing, development, construction or
renovation of Real Property or the acquisition or disposition of Real Estate
Related Securities or Permitted Investments or the making of Loans. In
connection with the acquisition of Securities, the Company or the Operating
Partnership may pay a brokerage fee that is usual and customary to an Affiliate
or related party of the Advisor if, at the time of such payment, such Affiliate
or related party is a properly registered and licensed broker dealer (or
equivalent) in the jurisdiction in which the Securities are being acquired. Such
fees are in addition to the fees described in clause (i) above and payment of
such fees will be subject to the prior approval of the Board of Directors,
including a majority of the Independent Directors, and will be paid by the
Company or the Operating Partnership to such Affiliate or related party upon the
closing of the acquisition of the Securities.

(iii)        Limitations on Acquisition Fees.   Acquisition Fees shall be
reduced to the extent necessary to limit the total compensation paid to all
Persons involved in the acquisition of any Real Properties, Real Estate Related
Securities or Permitted Investments or the making of Loans to the amount
customarily charged in arm’s-length transactions by other Persons or entities
rendering similar services as an ongoing public activity in the same geographic
location and for comparable types of Real Properties, Real Estate Related
Securities, Loans or Permitted Investments and to the extent that other
acquisition fees, finder’s fees, real estate commissions, or other similar fees
or commissions are paid by any Person in connection with the transaction. The
total of all Acquisition Fees and any Acquisition Expenses shall be reasonable
and shall be limited in accordance with the Articles of Incorporation.

(c)        Disposition Fee.  If the Advisor, its Affiliates or related parties
provide a substantial amount of the services (as determined in good faith by a
majority of the Independent Directors) in connection with the Sale of one or
more Assets (including a Sale of all of the Assets or the sale of the Company or
a portion thereof), the Advisor, Affiliate or related party shall receive a
Disposition Fee in an amount equal to: (i) in the case of the Sale of Real
Property, the lesser of (A) one-half of the Competitive Real Estate Commission,
or (B) 1.0% of the sales price of such Real Property or Properties; and (ii) in
the case of the Sale of other Assets (other than Real Property or a Loan), 1.0%
of the sales price of such Asset that is not a Real Property or a Loan. The
total of all real estate commissions paid by the Company to all Persons in
connection with any Sale of one or more Real Property or Real Properties shall
not exceed the lesser of (i) a Competitive Real Estate Commission or (ii) 6% of
the gross sales price of the Real Property or Real Properties. In the case of
the Sale of Loans, the Advisor, Affiliate or related party shall receive a
Disposition Fee in an amount equal to 1.0% of the contract sales price of any
Loan. The Advisor, Affiliate or related party will not receive a Disposition Fee
upon the maturity, prepayment, workout, modification or extension of a Loan
unless there is a corresponding fee paid by the borrower, in which case the
Advisor, Affiliate or related party will receive a Disposition Fee in an amount
equal to the lesser of (i) 1.0% of the principal amount of the Loan or (ii) the
amount of the fee paid by the borrower in connection with such transaction. If
the Company or the Operating Partnership takes ownership of a Real Property as a
result of a workout

 

-12-



--------------------------------------------------------------------------------

or foreclosure of a Loan, the Advisor, Affiliate or related party will receive a
Disposition Fee in an amount equal to 1.0% of the sale price of such Real
Property. The maximum Disposition Fee on any Loan shall be limited to 1.0% of
the contract sales price. Any such Disposition Fee deemed to be earned by the
Advisor, Affiliate or related party shall be paid by the Company or the
Operating Partnership to the Advisor, Affiliate or related party upon the
closing of the Sale. Notwithstanding the foregoing, no Disposition Fee shall be
paid to the Advisor in connection with the Sale by the Company or the Operating
Partnership of investments that are Real Estate Related Securities that are
Securities, Permitted Investments that are Securities, or Loans that are
Securities; provided, however, a Disposition Fee in the form of a usual and
customary brokerage fee may be paid by the Company or the Operating Partnership
to an Affiliate or related party of the Advisor in connection with the
disposition of such Securities if, at the time of such payment, such Affiliate
or related party is a properly registered and licensed broker dealer (or
equivalent) in the jurisdiction in which the Securities are being sold and has
provided substantial services in connection with the disposition of the
Securities. Any such Disposition Fee deemed to be earned by such Affiliate or
related party shall be paid by the Company or the Operating Partnership to such
Affiliate or related party upon the closing of the Sale of the Securities. Any
such Disposition Fee paid to an Affiliate or related party of the Advisor in
connection with the Sale of Securities shall be included in Total Operating
Expenses for purposes of calculating conformance with the 2%/25% Guidelines.

(d)        Subordinated Share of Net Sales Proceeds. The Subordinated Share of
Net Sales Proceeds shall be payable to the Advisor in an amount equal to 15% of
the amount by which (i) the sum of (A) Net Sales Proceeds from Sales, and
(B) the total Distributions paid to holders of Common Shares from the Company’s
inception through the measurement date, and (C) the total of any Incentive Fees
paid from inception through the measurement date exceeds (ii) the sum of
(A) 100% of Invested Capital and (B) the total Distributions required to pay the
holders of Common Shares a Priority Return from the Company’s inception until
the measurement date, including those paid prior to the date of payment. Such
amount shall be paid no later than 30 days after the Sale generating Net Sales
Proceeds closes; provided that any amount that may be payable shall be reduced
by all prior Incentive Fees paid. Following Listing, no Subordinated Share of
Net Sales Proceeds will be paid to the Advisor.

(e)        Subordinated Incentive Fee.   Upon a Liquidity Event, the Advisor
shall be paid the Subordinated Incentive Fee in an amount equal to 15% of the
amount by which (i) the sum of (A) the Market Value, and (B) the total
Distributions declared (and payable with respect to a record date prior to the
effective date of the applicable Liquidity Event and a payment date after the
date of such Liquidity Event) or paid to holders of Common Shares from the
Company’s inception until the effective date of the Liquidity Event, and (C) the
total of any Incentive Fees paid from inception through the effective date of
the Liquidity Event exceeds (ii) the sum of (A) 100% of Invested Capital and
(B) the total Distributions required to pay the holders of Common Shares a
Priority Return from the Company’s inception through the effective date of the
Liquidity Event, including those paid prior to such date of determination. Such
amount shall be reduced by all prior Incentive Fees paid. The Company shall have
the option to pay such fee in the form of cash or Listed Equity Shares (subject
to reasonable and customary lock-up provisions) or any combination of the
foregoing.

(f)        No Duplication of Incentive Fees.  Incentive Fees may be calculated
and paid with respect to multiple transactions or events if there is not a
single transaction or event that constitutes a Liquidity Event for all of the
Company’s assets or all of the Equity Shares. However, in no event will there be
any duplication in the payment of Incentive Fees with respect to any particular
assets or Equity Shares of the Company.

(g)       Financing Coordination Fee.  The Company will pay to the Advisor for
services rendered in connection with the refinancing of any debt obligations of
the Company or any Subsidiary a Financing Coordination Fee equal to 1.0% of the
gross amount of any such refinancing. Any such Financing Coordination Fee deemed
to be earned by the Advisor party shall be paid by the Company or the Operating
Partnership to the Advisor upon the closing of the refinancing. Any such
Financing Coordination Fee paid to the Advisor in connection with the
refinancing shall be included in Total Operating Expenses for purposes of
calculating conformance with the 2%/25% Guidelines.

(10)       Expenses.

(a)        In addition to the compensation paid to the Advisor pursuant to
Section 9 hereof, the Company or the Operating Partnership shall reimburse the
Advisor for all of the expenses paid or incurred by the Advisor and its
Affiliates or subadvisors, if applicable, in connection with the services
provided by the Advisor (or on behalf of the Advisor by its Affiliates or
subadvisors, if applicable) to the Company and the Operating Partnership
pursuant to this Agreement, including, but not limited to:

 (i)        the Company’s Organizational and Offering Expenses; provided,
however, that the aggregate of the Organizational and Offering Expenses paid by
the Company shall not exceed 15% of Gross Proceeds, and within 60 days after the
end of the month in which the Offering terminates, the Advisor shall reimburse
the Company or the Operating Partnership for any Organizational and Offering
Expenses to the extent that any reimbursement received by the Advisor pursuant
to this Section 10(a)(i) exceeds the maximum amount permitted or, at the option
of the Company or the Operating Partnership, such excess shall be subtracted
from the next reimbursement of expenses to be made by the Company or the
Operating Partnership pursuant to this Section 10(a)(i). The Advisor shall pay
or directly reimburse the Company to the extent that any Organizational and
Offering Expenses exceed 15% of Gross Proceeds;

 

-13-



--------------------------------------------------------------------------------

 (ii)        Acquisition Expenses incurred in connection with the selection,
acquisition, development or construction of Assets;

 (iii)       the actual cost of goods and services used by the Company and the
Operating Partnership and obtained from entities not Affiliated with the
Advisor, other than Acquisition Expenses, including brokerage fees paid in
connection with the purchase and sale of Real Estate Related Securities;

 (iv)       interest and other costs for borrowed money, including discounts,
points and other similar fees;

 (v)        taxes and assessments on income of the Company, the Operating
Partnership or its Subsidiaries or in connection with any Assets;

 (vi)       all costs and insurance premiums required in connection with the
business of the Company and the Operating Partnership, including providing
Directors and Officers insurance to the Directors;

 (vii)      expenses of managing and operating Real Properties owned by the
Company and the Operating Partnership, whether payable to an Affiliate of the
Company and the Operating Partnership or a non-Affiliated Person;

 (viii)     payments and expense reimbursements to the Directors and meetings of
the Directors and Stockholders;

 (ix)       expenses associated with a Listing, if applicable, or with the
issuance and distribution of Equity Shares and Securities, such as selling
commissions and fees, advertising expenses, taxes, legal and accounting fees and
Listing and registration fees and costs;

 (x)        expenses connected with payments of Distributions in cash or
otherwise made or caused to be made by the Company to the Stockholders;

 (xi)       expenses of organizing, revising, amending, converting, modifying,
or terminating the Company, the Operating Partnership, the Articles of
Incorporation or the Operating Partnership Agreement;

 (xii)      expenses of maintaining communications with Stockholders, including
the cost of preparation, printing, and mailing annual reports and other
Stockholder reports, proxy statements and other reports required by governmental
entities;

 (xiii)     personnel costs and related overhead costs of personnel of the
Advisor or its Affiliates, but excluding personnel providing asset management or
acquisition services and named executive officers of the Advisor relating to
services provided to the Company, the Operating Partnership and their
Subsidiaries or assets of such entities;

 (xiv)     internal or external audit, accounting, tax, legal fees and
compliance costs (including personnel costs, and related overhead, of personnel
of the Advisor or its Affiliates); and

 

-14-



--------------------------------------------------------------------------------

(xv)      sales, use, consumption or value added taxes which are imposed on
goods and services by domestic or foreign taxing authorities and arising from or
in connection with goods and services provided to, or payments due under this
Agreement from, the Company, the Operating Partnership, any Subsidiary or any of
their respective investments.

(b)        Expenses incurred by the Advisor on behalf of the Company and the
Operating Partnership and payable pursuant to this Section 10 shall be
reimbursed no less than monthly to the Advisor. The Advisor shall prepare a
statement documenting the reimbursable expenses of the Company and the Operating
Partnership and the calculation of the Asset Management Fee, and shall deliver
such statement to the Company and the Operating Partnership within 20 days after
the end of each month.

(11)      Other Services.  Should the Directors request that the Advisor or any
director, officer or employee thereof render services for the Company and the
Operating Partnership other than set forth in Section 3, such services shall be
separately compensated at such rates and in such amounts as are agreed by the
Advisor and the Independent Directors of the Company, subject to the limitations
contained in the Articles of Incorporation, and shall not be deemed to be
services pursuant to the terms of this Agreement.

(12)      Limitation on Reimbursement to the Advisor.  Commencing with the
fourth full fiscal quarter following the effective date of the Company’s Initial
Public Offering, for any period during which the Company’s Articles of
Incorporation require compliance with the 2%/25% Guidelines, the Company shall
not reimburse the Advisor at the end of any fiscal quarter for Total Operating
Expenses that, in the four consecutive fiscal quarters then ended (the “Expense
Year”) exceed the 2%/25% Guidelines for such year (the “Excess Amount”), unless
the Independent Directors make a finding that, based on such unusual and
non-recurring factors which they deem sufficient, a higher level of expenses is
justified for such Expense Year. Such determination shall be reflected in the
minutes of the meetings of the Board of Directors. If the Independent Directors
do not determine that such Excess Amount is justified, any Excess Amount paid to
the Advisor during a fiscal quarter shall be repaid to the Company. If there is
an Excess Amount in any Expense Year and the Independent Directors determine
that such excess was justified based on unusual and nonrecurring factors which
they deem sufficient, then the Excess Amount may be paid in the Expense Year and
within 60 days after the end of such Expense Year there shall be sent to the
Stockholders a written disclosure of such fact, together with an explanation of
the factors the Independent Directors considered in determining that such excess
expenses were justified. Further, the Company shall not reimburse the Advisor or
its Affiliates for services for which the Advisor or its Affiliates are entitled
to compensation in the form of a separate fee. All figures used in the foregoing
computation shall be determined in accordance with GAAP applied on a consistent
basis.

(13)       Other Activities of the Advisor.  Nothing herein contained shall
prevent the Advisor or any of its Affiliates from engaging in or earning fees
from other activities, including, without limitation, direct investment in
assets that would be suitable for the Company and the Operating Partnership; the
rendering of advice to other Persons (including other REITs) and the management
of other programs advised, sponsored or organized by the Advisor or its
Affiliates; nor shall this Agreement limit or restrict the right of the Advisor
or any of its Affiliates or of any director, officer, employee, member or
stockholder of the Advisor or its Affiliates to engage in or earn fees from any
other business or to render services of any kind to any other partnership,
corporation, firm, individual, trust or association and earn fees for rendering
such services. The Advisor and/or its Affiliates or subadvisors may, with
respect to any investment in which the Company and the Operating Partnership is
a participant, also render advice and service to each and every other
participant therein, and earn fees for rendering such advice and service.
Specifically, it is contemplated that the Company and the Operating Partnership
may enter into joint ventures or other similar co-investment arrangements with
certain Persons, and pursuant to the agreements governing such joint ventures or
arrangements, the Advisor and/or its Affiliates or subadvisors may be engaged to
provide advice and service to such Persons, in which case the Advisor will earn
fees for rendering such advice and service.

The Advisor shall be required to use commercially reasonable efforts to present
a continuing and suitable investment program to the Company and the Operating
Partnership that is consistent with their investment policies and objectives,
but neither the Advisor nor any Affiliate of the Advisor shall be obligated
generally to present any particular investment opportunity to the Company and
the Operating Partnership even if the opportunity is of a character which, if
presented to the Company and the Operating Partnership, could be taken by them.

(14)       Term; Termination of Agreement.  This Agreement shall continue in
force until April 7, 2013, subject to an unlimited number of successive one-year
renewals upon mutual consent of the parties.

 

-15-



--------------------------------------------------------------------------------

(15)      Termination by the Parties.  This Agreement may be terminated
(i) immediately by the Company and/or the Operating Partnership for Cause or
upon the bankruptcy of the Advisor; (ii) upon 60 days prior written notice
without Cause and without penalty by a majority of the Independent Directors of
the Company; (iii) upon 60 days prior written notice without Good Reason and
without penalty by the Advisor; or (iv) immediately by the Advisor for Good
Reason or upon the bankruptcy of the Company. Sections 18, 19, 20, 30 and 33
shall survive any termination of this Agreement.

(16)      Assignment to an Affiliate.  This Agreement shall not be assigned by
the Company or the Operating Partnership without the consent of the Advisor,
except in the case of an assignment by the Company or the Operating Partnership
to a corporation, limited partnership or other organization which is a successor
to all of the assets, rights and obligations of the Company or the Operating
Partnership, in which case such successor organization shall be bound hereunder
and by the terms of said assignment in the same manner as the Company and the
Operating Partnership are bound by this Agreement.

(17)      Subcontracts with Affiliates.   The Advisor may subcontract with any
Person it deems qualified, including an Affiliate, for a portion of the services
and duties to be performed under this Agreement without obtaining the approval
of the Directors. In the event of any such delegation or subcontracting by the
Advisor of the services or duties to be performed by it under this Agreement,
the Advisor shall remain responsible for the completion and performance of all
such services and duties. The Advisor may further subcontract or assign any
rights to receive fees or other payments for such services or duties under this
Agreement, or otherwise direct the Company or the Operating Partnership to pay
such fees or other payments to any Person, including an Affiliate, without
obtaining the approval of the Directors, and such assignment may be documented
by a separate agreement between a Subsidiary that owns title (or intends to
acquire title) to a Company Property and such other Person solely with respect
to such Company Property; provided, however, any such subcontract, assignment,
delegation or separate agreement shall not enlarge the obligations or limit the
rights of the Company or Operating Partnership and any applicable Subsidiary
(taken together), on the one hand, or the Advisor, on the other hand, under this
Agreement. In any such circumstance, this Agreement shall be automatically
deemed modified as required to ensure that the Company or Operating Partnership
and any applicable Subsidiary (taken together), on the one hand, and the
Advisor, on the other hand, are each in no worse a position with respect to all
legal and economic rights and obligations as they would have been in the absence
of any such subcontract, assignment, delegation or separate agreement. In
furtherance of the foregoing, the parties agree to take such additional steps or
provide such further assurances as are reasonably necessary to achieve the
parties’ intent as described in this paragraph.

(18)      Payments to and Duties of Advisor Upon Termination.     Payments to
the Advisor of unpaid expense reimbursements pursuant to this Section 18 shall
be subject to the 2%/25% Guidelines to the extent applicable.

(a)        After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company or the Operating Partnership within 30 days after the
Termination Date all unpaid reimbursements of expenses and all earned but unpaid
fees payable to the Advisor prior to termination of this Agreement.

(b)        Upon a Termination Event, the Advisor shall be entitled to payment of
the Performance Fee. The Performance Fee shall be calculated upon a Liquidity
Event or Sale following such Termination Event and (i) in the event of a
Liquidity Event, the Performance Fee shall be calculated and paid in the same
manner as the Subordinated Incentive Fee and (ii) in the case of one or more
Sales, the Performance Fee shall be calculated and paid in the same manner as
the Subordinated Share of Net Sales Proceeds; provided, however, that the amount
of the Performance Fee paid to the Advisor shall be equal to the amount as
calculated above multiplied by the quotient of (A) the number of days elapsed
from the initial effective date of the Agreement with CNL Global Income
Advisors, LLC (the “Initial Effective Date”) to the effective date of the
Termination Event, divided by (B) the number of days elapsed from the Initial
Effective Date through the date of the Liquidity Event or the Sale, as
applicable. The Company shall have the option to pay the Performance Fee in
cash, Listed Equity Shares priced at the Market Value (exclusive of the amount
of any cash consideration included in the calculation thereof) or Listed equity
Securities received by Stockholders in exchange for their Common Shares priced
at Market Value (exclusive of the amount of any cash consideration included in
the calculation thereof), such fee to be payable within thirty (30) days
following final determination of the Performance Fee. If the Subordinated
Incentive Fee or the Subordinated Share of Net Sales Proceeds is payable to the
Advisor in connection with a Liquidity Event or Sale, then the Advisor shall not
receive a Performance Fee under this Section 18(b).

 

-16-



--------------------------------------------------------------------------------

(c)        The Advisor shall be entitled to receive all accrued but unpaid
compensation and expense reimbursements in cash, Listed Equity Shares or Listed
equity Securities received by Stockholder in exchange for their Common Shares
within 30 days of the Termination Date or within 30 days of the determination of
the Market Value, as applicable.

(d)        The Advisor shall promptly upon termination:

(i)        deliver to the Company and the Operating Partnership all money
collected and held for the account of the Company and the Operating Partnership
pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;

(ii)       deliver to the Directors a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Directors;

(iii)      deliver to the Directors all Assets, including Real Properties and
Real Estate Related Securities, and documents of the Company and the Operating
Partnership then in the custody of the Advisor; and

(iv)      cooperate with the Company and the Operating Partnership to provide an
orderly management transition.

(19)      Indemnification by the Company and the Operating Partnership.  The
Company and the Operating Partnership shall indemnify and hold harmless the
Advisor and its Affiliates, including their respective officers, directors,
partners, employees, agents and advisors, from all liability, claims, damages,
taxes or losses arising in the performance of their duties hereunder, and
related expenses, including reasonable attorneys’ fees and costs, to the extent
such liability, claims, damages, taxes or losses and related expenses are not
fully reimbursed by insurance, subject to any limitations imposed by the
Articles of Incorporation of the Company. Any indemnification of the Advisor may
be made only out of the net assets of the Company and the Operating Partnership
and not from Stockholders.

(20)      Indemnification by Advisor.  The Advisor shall indemnify and hold
harmless the Company and the Operating Partnership from all liability, claims,
damages, taxes or losses and related expenses including reasonable attorneys’
fees and taxes, to the extent that such liability, claims, damages, taxes or
losses and related expenses are not fully reimbursed by insurance and are
incurred by reason of the Advisor’s bad faith, fraud, misconduct, or gross
negligence, but the Advisor shall not be held responsible for any action of the
Board of Directors in following or declining to follow any advice or
recommendation given by the Advisor.

(21)      Notices.  Any notice, report or other communication required or
permitted to be given hereunder shall be in writing unless some other method of
giving such notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given deemed given and received by being delivered by hand or on the
second (2nd) business day after mailing by registered or certified United States
mail, postage prepaid and return receipt requested, to the other party at the
address set forth below:

 

To the Directors and to the Company:   

Global Income Trust, Inc.

Attention: Chief Financial Officer

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Facsimile:  (407) 540-2500

To the Operating Partnership:   

Global Income, LP

Attention: Chief Financial Officer

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Facsimile:  (407) 540-2500

 

-17-



--------------------------------------------------------------------------------

To the Advisor:   

CNL Global Income Advisors, LLC

Attn: Chief Financial Officer

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Facsimile:  (407) 540-2500

Any party may at any time give notice in writing to the other parties of a
change in its address for the purposes of this Section 21.

(22)      Amendment or Modification.  This Agreement shall not be amended,
changed, modified or discharged, in whole or in part, except by an instrument in
writing signed by the parties hereto, or their respective successors or
permitted assignees.

(23)      Severability.  The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

(24)      Construction.  The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, and any action
brought to enforce the agreements made hereunder or any action which arises out
of the relationship created hereunder shall be brought exclusively in the
federal or state courts for Orange County, Florida.

(25)      Entire Agreement.  This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.

(26)      Indulgences, Not Waivers.  Neither the failure nor any delay on the
part of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

(27)      Gender.  Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

(28)      Titles Not to Affect Interpretation.  The titles of sections and
subsections contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

(29)      Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

(30)      Independent Contractor.  Neither the Company nor the Advisor shall be
construed as joint venturers or owners of each other pursuant to this Agreement,
and neither shall have the power to bind or obligate the other except as set
forth herein. In all respects, the status of the Company to the Advisor under
this Agreement is that of an independent contractor.

 

-18-



--------------------------------------------------------------------------------

(31)      Interpretation.  This Agreement shall be deemed to have been drafted
jointly by the parties, and therefore no provision of this Agreement shall be
construed against or interpreted to the disadvantage of any party by reason of
such party having, or being deemed to have, drafted, devised or imposed such
provision.

(32)      Non-Solicitation.  During the period commencing on the date on which
this Agreement is entered into and ending one year following the termination of
the this Agreement, the Company and the Operating Partnership shall not, without
the Advisor’s prior written consent, directly or indirectly, (a) solicit or
encourage any person to leave the employment or other service of the Advisor, or
(b) hire, on behalf of the Company, the Operating Partnership or any other
person or entity, any person who has left the employment within the one year
period following the termination of that person’s employment the Advisor. During
the period commencing on the date hereof through and ending one year following
the termination of this Agreement, the Company and the Operating Partnership
will not, whether for its own account or for the account of any other person,
firm, corporation or other business organization, intentionally interfere with
the relationship of the Advisor with, or endeavor to entice away from the
Advisor, any person who during the term of the Agreement is, or during the
preceding one-year period, was a tenant, co-investor, co-developer, joint
venturer or other customer of the Advisor.

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

GLOBAL INCOME TRUST, INC.

By:  

    /s/ Robert A./ Bourne

Name:         Robert A. Bourne Title:         Chief Executive Officer GLOBAL
INCOME, LP By:   GLOBAL INCOME GP, LLC, a Delaware limited liability company
Its:   General Partner   By:   GLOBAL INCOME TRUST, INC., a Maryland corporation
  Its:   Managing Member     By:  

    /s/ Robert A. Bourne

    Name:       Robert A. Bourne     Title:       Chief Executive Officer CNL
GLOBAL INCOME ADVISORS, LLC By:  

    /s/ Steven D. Shackelford

Name:        Steven D. Shackelford Title:        Chief Financial Officer

 

-20-